Appeal by defendant from a judgment of the County Court, Nassau County (Vogt, J.), rendered September 26, 1980, convicting him of criminal sale of a controlled substance in the second degree, criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the convictions of criminal possession of a controlled substance in the third and fourth degrees, and the sentences imposed thereon, and the said counts are dismissed. As so modified, judgment affirmed (see CPL 300.40, subd 3, par [b]; People v Miles, 58 AD2d 634). Rabin, J. P., Margett, O’Connor and Thompson, JJ., concur.